Bardeen, J.
To properly dispose of tbe questions raised in appellant’s brief and argued at tbe bar, it would be necessary to make an examination of tbe evidence in tbe case. Tbe bill of exceptions contains no exceptions to tbe findings of tbe circuit judge. Tbe situation presented is exactly similar to that of tbe case of Newton v. Williams, 94 Wis. 222. It would seem hardly necessary to reassert tbe rule that this court cannot review the evidence in a case tried by tbe court unless exceptions are taken to tbe findings of fact and are preserved in tbe bill of exceptions. R. S. 1818, sec. 2810; Cramer v. Hanaford, 53 Wis. 85; Evenson v. Bates, 58 Wis. 24; McLennan v. Prentice, 85 Wis. 427; Henrizi v. Kehr, 90 Wis. 344. An inspection, however, of tbe evidence returned convinces us tbe judgment was manifestly correct and ought not to be disturbed.
By the Court.— Tbe judgment of the circuit court is affirmed.